On order of the Court, the application for leave to appeal the January 9, 2018 judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration of the claim of ineffective assistance of counsel that was raised in the defendant's Standard 4 brief but not addressed by that court during its initial review of this case. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.